Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Claims 13-21 are pending and presented for examination on the merit.


Claim Objections
Claims 15-21 are objected to because the preamble should recite “The lithium battery…”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 16 composed of at least one polymer and a lithium salt ([0021]), or in another embodiment, a separator membrane and an electrolytic solution ([0023]), and an additional layer of material 22 which may be a layer of ceramic grafted with immobilized anions ([0029]; [0030]; Fig. 3). The limitation constitutes new matter. Claims 14-21 for rejected for depending on claim 13 with the new matter.
In addition, claim 17 recites “wherein the electrolyte further includes a separator membrane and an electrolytic solution...” However, the claimed separator membrane and electrolytic solution are not disclosed to be combined with the polymer and ceramic component of claim 13 or with the polymer and lithium salt from the specification. This limitation constitutes new matter. Claims 18-21 are rejected for depending on claim 17 with the new matter. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 13 recites “wherein at least a portion of the electrolyte comprises a polymer and ceramic component that includes the immobilized anions” in lines 6 and 7. The term “at least a portion” suggests that the remainder of the electrolyte may be different. However, the specification does not differentiate a portion of the electrolyte from the rest. The claimed “polymer and ceramic component” suggests a single element made of both polymer and ceramic materials, for example, a polymer layer with ceramic particles mixed therein. This differs from the disclosure, which describes an electrolyte 16 composed of at least one polymer and a lithium salt ([0021]), or in another embodiment, a separator membrane and an electrolytic solution ([0023]), and an additional layer of material 22 which may be a layer of ceramic grafted with immobilized anions ([0029]; [0030]; Fig. 3). It is unclear what Applicant considers as the invention. Claims 14-21 are rejected for depending on the indefinite claim 13. For examination purposes, the limitation in question is interpreted such that the electrolyte comprises a polymer component and a ceramic layer grafted with the immobilized anions and positioned at the interface between the Li metal anode and the electrolyte, according to the specification. For claims 17-19, the electrolyte includes a separator membrane and an electrolytic solution comprising an organic solvent and a lithium salt dissolved therein, 

Note to Applicant
When considering the claimed electrolyte comprising a polymer component and a ceramic layer grafted with the immobilized anions and positioned at the interface between the Li metal anode and the electrolyte, no prior art was found to teach the electrolyte structure, wherein the immobilized anions are the named ones. The closest prior arts found were CN 103956450 to Huang et al. and US 2015/0188189 to Armand et al. (both cited by Applicant). The former reference teaches an electrolyte comprising a polymer substrate and a ceramic layer grafted with anionic surfactant (abstract; “Summary of the invention” on Pages 3 and 4), but does not teach the claimed anions immobilized on the ceramic layer. The latter teaches a polymer and ceramic component in which inorganic nanoparticles such as silica are grafted with at least one anion of an organic lithium salt containing, e.g. N(CF3SO2) ([0017-23]), the inorganic nanoparticles further grafted with at least one organic polymeric segment ([0024]) or dispersed in a polymer ([0030]), but the reference does not teach the layered structure. 
Since Applicant may amend the claims and/or argue about the Examiner’s interpretation of the claims, further search and consideration will likely be required to determine patentability.


Conclusion



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/BASIA A RIDLEY/Supervisory Patent Examiner, Art Unit 1725